DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This is in response to communication filed on 7/02/20 in which claims 1-3, 5-10, 12-17, 19-20 are pending.

Response to Arguments
2.	Applicant’s arguments with respect to claim 1-3, 5-10, 12-17, 19-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  
Claim Objections
3.	Claims 1, 8 and 15 objected to because of the following informalities:  Claims 1, 8 and 15 recites “on local data system metadata in a microservice entry, the microservice entry, wherein the microservice entry is associated”.  The claim language seems to be reciting grammatical and/or idiomatic errors.  Appropriate correction is required.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

4.	Claims 1-3, 5-10, 12-17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2018/0113746 to Mora Lopez et al in view of U.S. Publication No. 2019/0349426 to Smith et al and further in view of U.S. Publication No. 2019/0188774 to Lehr et al.

a. 	As per claim 1, Mora Lopez et al teaches a method for managing data, the method comprising: obtaining, by a data management system, a client request from a client to use a microservice (See paragraph [0074 and 0119]); in response to the request: identifying a microservice entry associated with the client request, wherein the microservice entry specifies a microservice (See paragraph [0074 and 0121], A match between a data processing function specified for a software service in the registry 12 and a requested data processing function is an indication that the software service for which the single processing function is specified is suitable to perform the requested data processing function.  The match is based on the definition of the requested data processing function, and the data processing function specified for the software service in the registry); providing a term for the microservice to the client based on the microservice entry (See paragraph [0122]); obtaining acceptance of the term from the client; and initiating access between the client and a local data system associated with the microservice based on the acceptance (See paragraph [0123]), wherein the local data system comprises a local data manager and a local data source (See paragraph [0023, 0039, 0128]).  However, Mora Lopez fails to explicitly teach   identifying, based on the client request and on local data system metadata in a microservice entry, the microservice entry, wherein the microservice entry is associated with a microservice and comprises the local data system metadata, wherein the local data system metadata specifies a type of local data source associated with the microservice and a geographical location of a local data system on which the microservice is executing;
	Lehr et al teaches identifying, based on the client request and on local data system metadata in a microservice entry, the microservice entry, wherein the microservice entry is associated with a microservice (See paragraph [0016], Based on the received request, a recommendation engine using machine learning algorithms automatically identifies that the requested exploration is similar to a past exploration, and hence analyzes an evidence package associated with the past exploration.  Recommendation engine for the micro services is a machine language based filtering system that automatically predicts the relevant micro services needed for an analysis and proposes them to the user during an exploration) and comprises the local data system metadata, wherein the local data system metadata specifies a type of local data source associated with the microservice and a geographical location of a local data system on which the microservice is executing (See paragraph [0017-0019, 0021, 0030]).
	It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Lehr et al in the claimed invention of Mora Lopez et al in order to o automatically identify a right combination of application and software tools to drill down to the data 
collected for a specific hardware asset corresponding to an alert (See paragraph [0002]).
		Furthermore, Mora Lopez et al in view of Lehr et al fails to teach wherein the local data source is an internet of things (IoT) device, and wherein acceptance of the term comprises an exchange of a currency using a distributed transaction ledger. 

	It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Smith et al in the claimed invention of Mora Lopez et al in order to provide functionality such as data acquisition and actuation at very low levels in network (See paragraph [0285]).

b. 	As per claim 8, Mora Lopez et al teaches a non-transitory computer readable medium comprising computer readable program code, which when executed by a computer processor enables the computer processor to perform a method, the method comprising: obtaining, by a data management system, a client request from a client to use a microservice (See paragraph (See paragraph [0074 and 0119]) ; in response to the request: identifying a microservice entry associated with the client request, wherein the microservice entry specifies a microservice (See paragraph [0074 and 0121], A match between a data processing function specified for a software service in the registry 12 and a requested data processing function is an indication that the software service for which the single processing function is specified is suitable to perform the requested data processing function.  The match is based on the definition of the requested data processing function, and the data processing function specified for the software service in the registry); providing a term for the microservice to the client based on the microservice entry (See paragraph [0122]) obtaining acceptance of the term from the client; and initiating access between the client and a local data system associated with the microservice based on the acceptance (See paragraph [0122-0123]), wherein the local data system comprises a local data manager and a 
		Lehr et al teaches Identifying, based on the client request and on local data system metadata in a microservice entry, the microservice entry, wherein the microservice entry is associated with a microservice (See paragraph [0016], Based on the received request, a recommendation engine using machine learning algorithms automatically identifies that the requested exploration is similar to a past exploration, and hence analyzes an evidence package associated with the past exploration.  Recommendation engine for the micro services is a machine language based filtering system that automatically predicts the relevant micro services needed for an analysis and proposes them to the user during an exploration)and comprises the local data system metadata, wherein the local data system metadata specifies a type of local data source associated with the microservice and a geographical location of a local data system on which the microservice is executing (See paragraph [0017-0019, 0021 and 0030]).  
		Furthermore, Mora Lopez et al in view of Lehr et al fails to teach and wherein the local data source is an internet of things (IoT) device, and wherein acceptance of the term comprises an exchange of a currency using a distributed transaction ledger. 
		Smith et al teaches wherein the local data source is an internet of things (IoT) device (See paragraph [0727 and 0921]), and wherein acceptance of the term comprises an exchange of a currency using a distributed transaction ledger (See paragraph [0323, 0425, 1103 and 1351]).


c. 	As per claim 15, Mora Lopez et al teaches a system, comprising: a processor; and memory comprising instructions (See paragraph [0065]), which when executed by the processor, perform a method, the method comprising: obtaining, by a data management system, a client request from a client to use a microservice (See paragraph [0074 and 0119]); in response to the request: identifying a microservice entry associated with the client request, wherein the microservice entry specifies a microservice (See paragraph [0074 and 0121], A match between a data processing function specified for a software service in the registry 12 and a requested data processing function is an indication that the software service for which the single processing function is specified is suitable to perform the requested data processing function.  The match is based on the definition of the requested data processing function, and the data processing function specified for the software service in the registry);  28PATENT APPLICATIONATTORNEY DOCKET NO.: 170360/033100US; 114275.01providing a term for the microservice to the client based on the microservice entry (See paragraph [0122]); obtaining acceptance of the term from the client; and initiating access between the client and a local data system associated with the microservice based on the acceptance (See paragraph [0122 and 0123]), wherein the local data system comprises a local data manager and a local  data source (See paragraph [0023, 0039, 0128]).  However, Mora Lopez fails to teach Identifying, based on the client request and on local data system metadata in a microservice entry, the microservice entry, wherein the microservice entry is associated with a microservice and comprises the local data system 
Lehr et al teaches Identifying, based on the client request and on local data system metadata in a microservice entry, the microservice entry, wherein the microservice entry is associated with a microservice (See paragraph [0016], Based on the received request, a recommendation engine using machine learning algorithms automatically identifies that the requested exploration is similar to a past exploration, and hence analyzes an evidence package associated with the past exploration.  Recommendation engine for the micro services is a machine language based filtering system that automatically predicts the relevant micro services needed for an analysis and proposes them to the user during an exploration)and comprises the local data system metadata, wherein the local data system metadata specifies a type of local data source associated with the microservice and geographical location of a local data system on which the microservice is executing (See paragraph [0017-0019, 0021 and 0030]).
	However, Mora Lopez fails to teach wherein the local data source is an internet of things (IoT) device, and wherein acceptance of the term comprises and exchange of a currency using a distributed transaction ledger.
Smith et al teaches wherein the local data source is an internet of things (IoT) device (See paragraph [0727 and 0921]), and wherein acceptance of the term comprises and exchange of a currency using a distributed transaction ledger (See paragraph [0323, 0425, 1103 and 1351]).
	It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Smith et al in the claimed invention of Mora Lopez et al in order to provide 
d. 	As per claims 2, 9 and 16, Mora Lopez et al teaches the claimed invention as described above.  Furthermore, Mora Lopez et al teaches obtaining usage information from the local data system; updating usage statistics of the microservice entry based on the usage information to obtain updated usage statistics (See paragraph [0118]); making a first determination that the updated usage statistics impact the term for a microservice; and updating the term of the microservice entry based on the updated usage statistics (See paragraph [0118 and 0134]).  

e. 	As per claim 3, 17, Mora Lopez et al teaches the claimed invention as described above.  Furthermore, Mora Lopez et al teaches wherein initiating access between the client and the local data system comprises: sending term information to the local data system, wherein the term information comprises the term; and sending credential information to the client, wherein the credential information enables the client to access the local data system (See paragraph [0074]).  

g. 	As per claims 5, 12, Mora Lopez et al teaches the claimed invention as described above.  Furthermore, Mora Lopez et al teaches wherein the microservice provides access to data stored in the local data manager (See paragraph [0106]).



i. 	As per claims 7, 14 and 20, Mora Lopez et al teaches the claimed invention as described above.  Furthermore, Mora Lopez et al wherein the microservice provides access to a computing resource of the local data manager (See paragraph [0023 and 0039]).  

j. 	As per claim 10, Mora Lopez et al teaches the claimed invention as described above.  Furthermore, Mora Lopez et al teaches wherein initiating access between the client and the local data system comprises: sending term information to the local data system, wherein the term information comprises the term; and sending credential information to the client (See paragraph [0060 and 0106]).

k. 	As per claim 19, Mora Lopez et al teaches the claimed invention as described above.  Furthermore, Mora Lopez et al teaches wherein the microservice provides access to data stored in the local data manager and wherein the data is obtained from the local data source (See paragraph [0023 and 0039])


Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Publication No. 2017/0063833 to Colle et al teaches an application service architecture.
U.S. Publication No. 20/019/0213346 to Friedman et al teaches system and method decentralized services to make federated raw data sets.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571)272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DJENANE M BAYARD/Primary Examiner, Art Unit 2444